Me. Justice Figueras
delivered the opinion of the court.
Special- Fiscal E. B. Wilcox filed an information, duly sworn to, against Bamon Muniz Martinez, charging that while acting as the judge of election of a precinct, assisted by one of the other judges, he maliciously and fraudulently struck off the list of electors thereof the name of Tomas Ortiz, who was an elector qualified in said precinct; thus depriving him of his right to vote.
On April 27th of the current year the District Court of Arecibo found him guilty. On the following 6th of May the defendant appeared, and not showing cause sufficient why judgment should not be pronounced against him, he was the same day sentenced for a crime against the elective franchise* to imprisonment in the departmental penitentiary of the Island, for one year, at hard labor, and to pay the costs.
From this judgment an appeal was taken to this Supreme Court, without any allegation being made of the commission of any error.
The fiscal of this court asks that the judgment be affirmed.
No bill of exceptions or statement of facts, or even a simple brief, has been presented.
Under the circumstances nothing can be done, and as, 'on the other hand, it does not appear from the record that any fundamental error has been committed, we recommend that the judgment appealed from be affirmed, with the costs of the appeal against the appellant.

Affirmed.

Chief Justice Quiñones, and Justices Hernández, Mac-Leary, and Wolf concurred.

See Title XT, Penal Code.